DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.            A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to US Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 06/24/2022.
Claims 1, 4, 5, and 7 have been amended.
No claims have been added or cancelled.
Claims 1-9 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a limitation: “a transaction processor” in line 11 and 12.  It is unclear if the “transaction processor” in line 12 is the same “transaction processor” as in line 11.  For examination purposes examiner has interpreted the “a transaction processor” in line 12 is the same as the “transaction processor” in line 11.  Claims 8-9 are also rejected since they inherit this deficiency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spagna (US 20020002468), in view of Gaidar (US 20180068091), further in view of Chiang (“Tube: Time-Dependent Pricing for Mobile Data”), and Kurita (JP 2008311902). 
Regarding claim(s) 1, Spagna discloses:
          a user terminal that transmits a content purchase request signal (By disclosing, “When the End-User(s) completes shopping they submit the purchase request to the Electronic Digital Content Store(s) 103 for processing” ([0170] of Spagna));
          a service system including a controller and a computer readable storage medium configured to store program commands that when executed (By disclosing, an Electronic Digital Content Store(s) ([0874] and Fig. 1B of Spagna)) connected to 
                      generates a purchase transaction in response to receiving the content purchase request signal from the user terminal (By disclosing, “As part of the Web-based interaction, the End-User(s) makes the selection of the Content 113 to purchase, provides personal and financial information, and agrees to the conditions of purchase.” ([0211] of Spagna); and “The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized.” which teaches that a purchase transaction is generated by the Electronic Digital Content Store(s) ([0472] of Spagna)),                  
                     verify the purchase transaction (By disclosing, “Billing of Content 113 can be handled either by the Clearinghouse(s) 105 or by the Electronic Digital Content Store(s) 103. In the case where the Clearinghouse(s) 105 handles the billing of the electronic Content 113, the Electronic Digital Content Store(s) 103 separates the End-User(s)' order into electronic goods and, if applicable, physical goods. The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized. The Clearinghouse(s) 105 authorizes the End-User(s)' credit card and returns a notification back to the Electronic Digital Content Store(s) 103. At the same time the Clearinghouse(s) 105 is authorizing the End-User(s)' credit card, the Electronic Digital Content Store(s) 103 can charge the End-User(s)' credit card for any physical goods that are being purchased. After each electronic item is downloaded by the End-User Device(s) 109, the Clearinghouse(s) 105 is notified so the End-User(s)' credit card can be charged. This occurs as the last step by the End-User Device(s) 109 before the Content 113 is enabled for use at the End-User Device(s) 109.” ([0472] of Spagna); and “In another embodiment, the Clearinghouse(s) 105 is part of the Electronic Digital Content Store(s) 103” ([0083] of Spagna)); and 
            a digital rights management (DRM) server configured to verify the purchase transaction (By disclosing, “Billing of Content 113 can be handled either by the Clearinghouse(s) 105 or by the Electronic Digital Content Store(s) 103. In the case where the Clearinghouse(s) 105 handles the billing of the electronic Content 113, the Electronic Digital Content Store(s) 103 separates the End-User(s)' order into electronic goods and, if applicable, physical goods. The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized. The Clearinghouse(s) 105 authorizes the End-User(s)' credit card and returns a notification back to the Electronic Digital Content Store(s) 103. At the same time the Clearinghouse(s) 105 is authorizing the End-User(s)' credit card, the Electronic Digital Content Store(s) 103 can charge the End-User(s)' credit card for any physical goods that are being purchased. After each electronic item is downloaded by the End-User Device(s) 109, the Clearinghouse(s) 105 is notified so the End-User(s)' credit card can be charged. This occurs as the last step by the End-User Device(s) 109 before the Content 113 is enabled for use at the End-User Device(s) 109.” ([0472] of Spagna)); and
            wherein the user terminal inserts a forensic watermark reflecting information corresponding to the verified purchase transaction into the content and outputs the content through a display (By disclosing, “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna); “Upon reception, the End-User Device(s) 109 watermarks the copy of the Content 113 with the content purchaser’s name and the Transaction ID 535…” ([0204] of Spagna); and “The Secure Digital Content Electronic Distribution Player Application 195 (referred to here as the Player Application 195) is analogous to both a CD, DVD or other Digital Content player and to a CD, DVD, or other digital content storage management system. At its simplest, it performs Content 113, such as playing songs or videos” ([0997] of Spagna)); and
           the user terminal detects the usage of the content according to a current status of usage after the purchase transaction is verified (By disclosing, “The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized. The Clearinghouse(s) 105 authorizes the End-User(s)' credit card and …. After each electronic item is downloaded by the End-User Device(s) 109, the Clearinghouse(s) 105 is notified so the End-User(s)' credit card can be charged. This occurs as the last step by the End-User Device(s) 109 before the Content 113 is enabled for use at the End-User Device(s) 109.” which teaches that the content is enabled for use after the purchase transaction is verified ([0472] of Spagna); and “The control of Content usage is enabled through the End-User Player Application 195 running on an End-User Device(s). The application embeds a digital code in every copy of the Content that defines the allowable number of secondary copies and playbacks. Digital watermarking technology is used to generate the digital code, to keep it hidden from other End-User Player Application 195, and to make it resistant to alteration attempts. In an alternate embodiment, the digital code is just kept as part of the usage conditions associated with the Content 113. When the Digital Content 113 is accessed in a compliant End-User Device(s), the End-User Player Application 195 reads the watermark to check the use restrictions and updates the watermark as required. If the requested use of the content does not comply with the usage conditions, e.g., the number of copies has been exhausted, the End-User Device(s) will not perform the request.” which teaches that the user terminal detect the usage of the content ([0058] of Spagna)). 
           the user terminal detects the usage of the content according to a current status of usage after the purchase transaction is verified (By disclosing, “The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized. The Clearinghouse(s) 105 authorizes the End-User(s)' credit card and …. After each electronic item is downloaded by the End-User Device(s) 109, the Clearinghouse(s) 105 is notified so the End-User(s)' credit card can be charged. This occurs as the last step by the End-User Device(s) 109 before the Content 113 is enabled for use at the End-User Device(s) 109.” which teaches that the content is enabled for use after the purchase transaction is verified ([0472] of Spagna); and “The control of Content usage is enabled through the End-User Player Application 195 running on an End-User Device(s). The application embeds a digital code in every copy of the Content that defines the allowable number of secondary copies and playbacks. Digital watermarking technology is used to generate the digital code, to keep it hidden from other End-User Player Application 195, and to make it resistant to alteration attempts. In an alternate embodiment, the digital code is just kept as part of the usage conditions associated with the Content 113. When the Digital Content 113 is accessed in a compliant End-User Device(s), the End-User Player Application 195 reads the watermark to check the use restrictions and updates the watermark as required. If the requested use of the content does not comply with the usage conditions, e.g., the number of copies has been exhausted, the End-User Device(s) will not perform the request.” which teaches that the user terminal detect the usage of the content ([0058] of Spagna)).
            Spagna does not disclose:
            a blockchain including a plurality of blocks organized into a distributed ledger; 
            a user terminal that generates a usage transaction; 
            a service system that:
                       broadcast the generated purchase transaction,
                       collect the usage transaction,
                       verify the usage transaction,
                       generate a block corresponding to the verified usage transaction; and 
            a digital rights management (DRM) server configured to verify the usage transaction and the block; 
            wherein the user terminal generates the usage transaction according to a current status of usage after a content corresponding to the verified purchase 2Appl. No. 16/760,291Attorney Docket No.: AC00060XNtransaction is used in the user terminal, and 
           wherein the computer readable storage medium of the service system further includes stored program commands that analyze the current status of usage and, based on the analyzed current status of usage, calculate at least one of a micro-billing information and a recommended content information corresponding to a content user, 
           wherein the current status of usage comprises a usage time zone and a usage amount, and wherein the usage time zone interprets as a specific time zone during the 24-hours, 
           wherein the computer readable storage medium of the service system further includes stored program commands that calculate the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommend the content information by assigning a weight to a genre according the analyzed current status of usage, 
            wherein the computer readable storage medium of the service system discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period, and 
           wherein the computer readable storage medium of the service system differently analyzes the usage amount considering quality of the content even when the content is of the same type.
           However, Gaidar teaches:
           a blockchain including a plurality of blocks organized into a distributed ledger (By disclosing, “For purposes of this disclosure, a blockchain is a distributed database or data structure which adheres to a predetermined protocol that requires the blocks (a) to be linked together and (b) to use a specified structure or layout” ([0010] of Gaidar)),
           a user terminal that generates a usage transaction (By disclosing, “client platform 20 may include a client DRM engine 40 that creates shadow images to facilitate copyright protection of digital content” ([0022] of Gaidar); shadow image includes usage information such as “the time that the content was last changed”, and “the time that the content was last accessed” ([0086] and Fig. 4 of Gaidar); and “The DRM engine also enables the client platform to generate a blockchain transaction ([usage transaction]) for the DRM blockchain, wherein the blockchain transaction includes the new shadow image.” ([0128] of Gaidar));
            a service system that:
                      broadcast the generated transaction (By disclosing, “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner ([service system]) such as miner 80. Consequently, miner 80 (or another miner in blockchain system 10) receives the shadow image and uses rights mining software 84 to add the shadow image to DRM blockchain 82. For instance, miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar)); 
                         collects the usage transaction  (By disclosing, “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner such as miner 80. Consequently, miner 80 (or another miner in blockchain system 10) receives the shadow image and uses rights mining software 84 to add the shadow image to DRM blockchain 82. For instance, miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar));
                          verify the usage transaction  (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” ([0075] of Gaidar)),
                        generate a block corresponding to the verified usage transaction  (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” ([0075] of Gaidar); “miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar); and “A blockchain may include all valid blocks that have ever been created for that blockchain” ([0011] of Gaidar)); and 
            a digital rights management (DRM) server configured to verify the usage transaction and the block  (By disclosing, “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner such as miner 80.” ([0055] of Gaidar); “Blockchain system 10 also includes a server platform 110 and a digital rights miner 80.” which teaches that the DRM miners is included in the blockchain ([0019] of Gaidar); “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain ([DRM server]) will not include that shadow image” ([0075] of Gaidar); and “miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” which teaches that the block is also verified because the shadow image is included in the block and the shadow image is verified ([0055] of Gaidar));
           wherein the user terminal generates the usage transaction according to a current status of usage and after a content is used in the user terminal (By disclosing, “client platform 20 may include a client DRM engine 40 that creates shadow images to facilitate copyright protection of digital content” ([0022] of Gaidar); shadow image includes usage information such as “the time that the content was last changed”, and “the time that the content was last accessed” ([0086] and Fig. 4 of Gaidar)).           
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Spagna in view of Gaidar to include a blockchain including a plurality of blocks organized into a distributed ledger, a user terminal that generates a usage transaction, a service system that broadcast the generated transaction, collect the usage transaction, verify the usage transaction, generate a block corresponding to the verified usage transaction, a digital rights management (DRM) server configured to verify the usage transaction and the block, and wherein the user terminal generates the usage transaction according to a current status of usage and after a content is used in the user terminal. Doing so would result in an improved invention because this would leverage the advantages of blockchain to record the status of content usages (e.g. decentralized structure, immutability, reduced cost, improved security and privacy, etc.).
           Chiang teaches:
           wherein the computer readable storage medium of the service system further includes stored program commands that analyze the current status of usage and, based on the analyzed current status of usage, calculate at least one of a micro-billing information and a recommended content information corresponding to a content user (By disclosing, “the ISP-side component of Fig. 2 measures individual usage and determines the prices offered to the end users” (Page 249 of Chiang)),
          wherein the current status of usage comprises a usage time zone and a usage amount, and wherein the usage time zone interprets as a specific time zone during the 24-hours (By disclosing, “Yet usage-based pricing still requires ISPs to over-provision capacity for demand at peak times of the day. Time-dependent pricing (TDP) addresses this problem by considering when a user consumes data, in addition to how much is used” (Abstract of Chiang); and “TUBE offers day-ahead pricing: when TDP is first introduced, the ISP publishes a full day of time-dependent prices to user” (Section 2.3 on Page 251 of Chiang)), 
           wherein the computer readable storage medium of the service system further includes stored program commands that calculate the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommend the content information by assigning a weight to a genre according the analyzed current status of usage (By disclosing, “TUBE offers day-ahead pricing: when TDP is first introduced, the ISP publishes a full day of time-dependent prices to user” (Section 2.3 on Page 251 of Chiang); and “We first analyzed the data for each user by calculating the percentage change in usage for each one-hour time period when compared to the mean usage in that same period before TDP (i.e., under TIP pricing). We then weighted these percent changes by the proportion of TDP usage in that period to account for diurnal variations. This gives the weighted average percent change in usage under TDP for high- and low-price periods” ( Section 4.4.2 on Page 255 of Chiang)), 
            wherein the computer readable storage medium of the service system discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period (By disclosing, “We first analyzed the data for each user by calculating the percentage change in usage for each one-hour time period when compared to the mean usage in that same period before TDP (i.e., under TIP pricing). We then weighted these percent changes by the proportion of TDP usage in that period to account for diurnal variations. This gives the weighted average percent change in usage under TDP for high- and low-price periods” ( Section 4.4.2 on Page 255 of Chiang); and “On the ISP side, it computes TDP prices so as to balance the cost of congestion during peak periods with that of offering lower prices in less congested periods” which teaches that the prices are higher in congested periods (prime time periods) and prices are lower in less congested periods (non-prime time periods) (Abstract of Chiang)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of the combination of Spagna and Gaidar, in view of Chiang to include wherein the computer readable storage medium of the service system further includes stored program commands that analyze the current status of usage and, based on the analyzed current status of usage, calculate at least one of a micro-billing information and a recommended content information corresponding to a content user, wherein the current status of usage comprises a usage time zone and a usage amount, and wherein the usage time zone interprets as a specific time zone during the 24-hours, wherein the computer readable storage medium of the service system further includes stored program commands that calculate the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommend the content information by assigning a weight to a genre according the analyzed current status of usage, wherein the computer readable storage medium of the service system discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period. Doing so would result in an improved invention because this would allow the users to save money by choosing the time of their usage, thus improving the overall user convenience of the claimed invention.
           And Kurita teaches:
           wherein the computer readable storage medium of the service system differently analyzes the usage amount considering quality of the content even when the content is of the same type (By disclosing, “a method for improving the convenience of the entire service user by monitoring the usage status in the service and improving the video quality and bandwidth of the video content according to the usage rate has been proposed” ([0004] of the original document of Kurita); and “the service usage rate value has a function in which the video receiving terminal 400 periodically sends a viewing usage status report to the distribution server 200. By using the average usage status, The utilization rate can be reflected” ([0035] of the original document of Kurita)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of analyzing usage status, in view of Kurita to include wherein the computer readable storage medium of the service system differently analyzes the usage amount considering quality of the content even when the content is of the same type. Doing so would result in an improved invention because “the convenience of users is improved by multiplexing and transferring video distribution services with different transfer methods and control methods such as video on demand (VOD), broadcast, and multicast distribution to the network.” (Background of Kurita).

Regarding claim(s) 2, Spagna discloses:
          wherein the purchase transaction includes a transaction ID (By disclosing, “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna)); and      
           wherein the user terminal extracts the transaction ID from the verified purchase transaction and uses the transaction ID in the forensic watermark, and wherein the user terminal inserts the forensic watermark into the content (By disclosing, “the distributor is paid by the purchaser before a copy of the Content 113 is made available to the purchaser or End-User(s)” ([0190] of Spagna); “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna); “Upon reception, the End-User Device(s) 109 watermarks the copy of the Content 113 with the content purchaser’s name and the Transaction ID 535…” ([0204] of Spagna); and “Billing of Content 113 can be handled either by the Clearinghouse(s) 105 or by the Electronic Digital Content Store(s) 103. In the case where the Clearinghouse(s) 105 handles the billing of the electronic Content 113, the Electronic Digital Content Store(s) 103 separates the End-User(s)' order into electronic goods and, if applicable, physical goods. The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized. The Clearinghouse(s) 105 authorizes the End-User(s)' credit card and returns a notification back to the Electronic Digital Content Store(s) 103. At the same time the Clearinghouse(s) 105 is authorizing the End-User(s)' credit card, the Electronic Digital Content Store(s) 103 can charge the End-User(s)' credit card for any physical goods that are being purchased. After each electronic item is downloaded by the End-User Device(s) 109, the Clearinghouse(s) 105 is notified so the End-User(s)' credit card can be charged. This occurs as the last step by the End-User Device(s) 109 before the Content 113 is enabled for use at the End-User Device(s) 109.” which teaches that the purchase transaction is verified. ([0472] of Spagna)).
          
Regarding claim(s) 3, 6, and 9, Spagna discloses:
          wherein the verified 32purchase transaction comprises an identification information for the content user (By disclosing, “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna)).

Regarding claim(s) 4, Spagna discloses:
          a service system including a controller (By disclosing, an Electronic Digital Content Store(s) ([0874] and Fig. 1B of Spagna)), 
          a user terminal including a controller and a computer readable storage medium configured to store program commands that when executed perform (By disclosing, end-user device(s) ([0934] of Spagna)) connected to:
                        receiving a purchase transaction generated in the service system when a content is purchased and for verifying the received purchase transaction (By disclosing, “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna); and “The End-User Device(s) 109 receives the Transaction SC(s) 640 and validates the integrity of the Transaction SC(s) 640 and the included Offer SC(s) 641.” ([0260] of Spagna)),
                           including, in a forensic watermark, an information corresponding to the verified purchase transaction and for inserting the forensic watermark into the content (By disclosing, “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna); “Upon reception, the End-User Device(s) 109 watermarks the copy of the Content 113 with the content purchaser’s name and the Transaction ID 535…” ([0204] of Spagna)); 
                          detecting a current status of usage of the content corresponding to the verified purchase transaction (By disclosing, “The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized. The Clearinghouse(s) 105 authorizes the End-User(s)' credit card and …. After each electronic item is downloaded by the End-User Device(s) 109, the Clearinghouse(s) 105 is notified so the End-User(s)' credit card can be charged. This occurs as the last step by the End-User Device(s) 109 before the Content 113 is enabled for use at the End-User Device(s) 109.” which teaches that the content is enabled for use after the purchase transaction is verified ([0472] of Spagna); and “The control of Content usage is enabled through the End-User Player Application 195 running on an End-User Device(s). The application embeds a digital code in every copy of the Content that defines the allowable number of secondary copies and playbacks. Digital watermarking technology is used to generate the digital code, to keep it hidden from other End-User Player Application 195, and to make it resistant to alteration attempts. In an alternate embodiment, the digital code is just kept as part of the usage conditions associated with the Content 113. When the Digital Content 113 is accessed in a compliant End-User Device(s), the End-User Player Application 195 reads the watermark to check the use restrictions and updates the watermark as required. If the requested use of the content does not comply with the usage conditions, e.g., the number of copies has been exhausted, the End-User Device(s) will not perform the request.” which teaches that the user terminal detect the usage of the content ([0058] of Spagna)); and 
          a digital rights management (DRM) server configured to verify the purchase transaction (By disclosing, “Billing of Content 113 can be handled either by the Clearinghouse(s) 105 or by the Electronic Digital Content Store(s) 103. In the case where the Clearinghouse(s) 105 handles the billing of the electronic Content 113, the Electronic Digital Content Store(s) 103 separates the End-User(s)' order into electronic goods and, if applicable, physical goods. The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized. The Clearinghouse(s) 105 authorizes the End-User(s)' credit card and returns a notification back to the Electronic Digital Content Store(s) 103. At the same time the Clearinghouse(s) 105 is authorizing the End-User(s)' credit card, the Electronic Digital Content Store(s) 103 can charge the End-User(s)' credit card for any physical goods that are being purchased. After each electronic item is downloaded by the End-User Device(s) 109, the Clearinghouse(s) 105 is notified so the End-User(s)' credit card can be charged. This occurs as the last step by the End-User Device(s) 109 before the Content 113 is enabled for use at the End-User Device(s) 109.” ([0472] of Spagna)).
            Spagna does not disclose:
            a blockchain including a plurality of blocks organized into a distributed ledger; 
            a user terminal that generating a usage transaction using a current status of usage of the content; and broadcasting the generated usage transactions,
             a digital rights management (DRM) server configured to verify the usage transaction and the block,
            wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions,
           wherein the service system that generates the purchase transaction analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user, 
           wherein the current status of usage comprises a usage time zone and a usage amount, and wherein the usage time zone interprets as a specific time zone during the 24-hours, 
           wherein the service system that generates the purchase transaction calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommend the content information by assigning a weight to a genre according the analyzed current status of usage, 
            wherein the service system discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period, and 
           wherein the service system differently analyzes the usage amount considering quality of the content even when the content is of the same type.
             However, Gaidar teaches:
           a blockchain including a plurality of blocks organized into a distributed ledger (By disclosing, “For purposes of this disclosure, a blockchain is a distributed database or data structure which adheres to a predetermined protocol that requires the blocks (a) to be linked together and (b) to use a specified structure or layout” ([0010] of Gaidar)),
           a user terminal that 
                        generating a usage transaction using a current status of usage of the content (By disclosing, “client platform 20 may include a client DRM engine 40 that creates shadow images to facilitate copyright protection of digital content” ([0022] of Gaidar); shadow image includes usage information such as “the time that the content was last changed”, and “the time that the content was last accessed” ([0086] and Fig. 4 of Gaidar); and “The DRM engine also enables the client platform to generate a blockchain transaction ([usage transaction]) for the DRM blockchain, wherein the blockchain transaction includes the new shadow image.” ([0128] of Gaidar));
                      broadcasting the generated usage transactions  (By disclosing, “For instance, client DRM engine 40 may be a plug-in component of web browser 30, and DRM engine 40 may include an upload manager 42 and a download manager 44” ([0022] of Gaidar); “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner such as miner 80. Consequently, miner 80 (or another miner in blockchain system 10) receives the shadow image and uses rights mining software 84 to add the shadow image to DRM blockchain 82. For instance, miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar));
            a digital rights management (DRM) server configured to verify the usage transaction and the block (By disclosing, “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner such as miner 80.” ([0055] of Gaidar); “Blockchain system 10 also includes a server platform 110 and a digital rights miner 80.” which teaches that the DRM miners is included in the blockchain ([0019] of Gaidar); “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain ([DRM server]) will not include that shadow image” ([0075] of Gaidar); and “miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” which teaches that the block is also verified because the shadow image is included in the block and the shadow image is verified ([0055] of Gaidar));       
           wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions (By disclosing, “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner ([service system]) such as miner 80. Consequently, miner 80 (or another miner in blockchain system 10) receives the shadow image and uses rights mining software 84 to add the shadow image to DRM blockchain 82. For instance, miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” which teaches that the service system collects the usage transactions and generates blocks corresponding to the verified usage transaction ([0055] of Gaidar); “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” which teaches that the service system verifies the collected usage transactions ([0075] of Gaidar); and “Each node in a blockchain system may include a copy of the entire blockchain or a portion of the blockchain (such as the last few blocks).” ([0012] of Gaidar)).           
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Spagna in view of Gaidar to include a blockchain including a plurality of blocks organized into a distributed ledger, a user terminal that generating a usage transaction using a current status of usage of the content and broadcasting the generated usage transactions, a digital rights management (DRM) server configured to verify the usage transaction and the block, and wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions.  Doing so would result in an improved invention because this would leverage the advantages of blockchain to record the status of content usages (e.g. decentralized structure, immutability, reduced cost, improved security and privacy, etc.).
           Chiang teaches:
             wherein the service system analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user (By disclosing, “the ISP-side component of Fig. 2 measures individual usage and determines the prices offered to the end users” (Page 249 of Chiang)),
            wherein the current status of usage comprises a usage time zone and a usage amount, and wherein the usage time zone interprets as a specific time zone during the 24-hours (By disclosing, “Yet usage-based pricing still requires ISPs to over-provision capacity for demand at peak times of the day. Time-dependent pricing (TDP) addresses this problem by considering when a user consumes data, in addition to how much is used” (Abstract of Chiang); and “TUBE offers day-ahead pricing: when TDP is first introduced, the ISP publishes a full day of time-dependent prices to user” (Section 2.3 on Page 251 of Chiang)), 
            wherein the service system that generates the purchase transaction calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommend the content information by assigning a weight to a genre according the analyzed current status of usage (By disclosing, “TUBE offers day-ahead pricing: when TDP is first introduced, the ISP publishes a full day of time-dependent prices to user” (Section 2.3 on Page 251 of Chiang); and “We first analyzed the data for each user by calculating the percentage change in usage for each one-hour time period when compared to the mean usage in that same period before TDP (i.e., under TIP pricing). We then weighted these percent changes by the proportion of TDP usage in that period to account for diurnal variations. This gives the weighted average percent change in usage under TDP for high- and low-price periods” ( Section 4.4.2 on Page 255 of Chiang)), 
            wherein the service system discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period (By disclosing, “We first analyzed the data for each user by calculating the percentage change in usage for each one-hour time period when compared to the mean usage in that same period before TDP (i.e., under TIP pricing). We then weighted these percent changes by the proportion of TDP usage in that period to account for diurnal variations. This gives the weighted average percent change in usage under TDP for high- and low-price periods” ( Section 4.4.2 on Page 255 of Chiang); and “On the ISP side, it computes TDP prices so as to balance the cost of congestion during peak periods with that of offering lower prices in less congested periods” which teaches that the prices are higher in congested periods (prime time periods) and prices are lower in less congested periods (non-prime time periods) (Abstract of Chiang)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of the combination of Spagna and Gaidar, in view of Chiang to include wherein the service system analyzes the current status of usage and, based on the analyzed current status of usage, calculates at least one of a micro-billing information and a recommended content information corresponding to a content user, wherein the current status of usage comprises a usage time zone and a usage amount, and wherein the usage time zone interprets as a specific time zone during the 24-hours, wherein the service system that generates the purchase transaction calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommend the content information by assigning a weight to a genre according the analyzed current status of usage, wherein the service system discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period. Doing so would result in an improved invention because this would allow the users to save money by choosing the time of their usage, thus improving the overall user convenience of the claimed invention.
           And Kurita teaches:
           wherein the service system differently analyzes the usage amount considering quality of the content even when the content is of the same type (By disclosing, “a method for improving the convenience of the entire service user by monitoring the usage status in the service and improving the video quality and bandwidth of the video content according to the usage rate has been proposed” ([0004] of the original document of Kurita); and “the service usage rate value has a function in which the video receiving terminal 400 periodically sends a viewing usage status report to the distribution server 200. By using the average usage status, The utilization rate can be reflected” ([0035] of the original document of Kurita)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of the combination of Spagna, Gaidar and Chiang, in view of Kurita to include wherein the service system differently analyzes the usage amount considering quality of the content even when the content is of the same type. Doing so would result in an improved invention because “the convenience of users is improved by multiplexing and transferring video distribution services with different transfer methods and control methods such as video on demand (VOD), broadcast, and multicast distribution to the network.” (Background of Kurita).

Regarding claim(s) 5, Spagna discloses:
          wherein the information corresponding to the verified purchase transaction is a transaction ID identifying the verified purchase transaction (By disclosing, “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna)).
         
Regarding claim(s) 7, Spagna discloses:
          receiving, by a user terminal, a purchase transaction generated in a service system when a content is purchased (By disclosing, “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna));
           verifying, by the user terminal, the received purchase transaction (By disclosing, “The End-User Device(s) 109 receives the Transaction SC(s) 640 and validates the integrity of the Transaction SC(s) 640 and the included Offer SC(s) 641.” ([0260] of Spagna));
           inserting, by the user terminal, a forensic watermark including an information corresponding to the verified purchase transaction into the content (By disclosing, “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna); “Upon reception, the End-User Device(s) 109 watermarks the copy of the Content 113 with the content purchaser’s name and the Transaction ID 535…” ([0204] of Spagna)); 
           verifying, by a digital rights management (DRM) server, the purchase transaction (By disclosing, “Billing of Content 113 can be handled either by the Clearinghouse(s) 105 or by the Electronic Digital Content Store(s) 103. In the case where the Clearinghouse(s) 105 handles the billing of the electronic Content 113, the Electronic Digital Content Store(s) 103 separates the End-User(s)' order into electronic goods and, if applicable, physical goods. The Electronic Digital Content Store(s) 103 then, notifies the Clearinghouse(s) 105 of the transaction, including the End-User(s)' billing information, and the total amount that needs to be authorized. The Clearinghouse(s) 105 authorizes the End-User(s)' credit card and returns a notification back to the Electronic Digital Content Store(s) 103. At the same time the Clearinghouse(s) 105 is authorizing the End-User(s)' credit card, the Electronic Digital Content Store(s) 103 can charge the End-User(s)' credit card for any physical goods that are being purchased. After each electronic item is downloaded by the End-User Device(s) 109, the Clearinghouse(s) 105 is notified so the End-User(s)' credit card can be charged. This occurs as the last step by the End-User Device(s) 109 before the Content 113 is enabled for use at the End-User Device(s) 109.” ([0472] of Spagna)).
           Spagna does not disclose:
           generating, by the user terminal, usage transactions that reflect a current status of usage of the content corresponding to the verified purchase transaction;
           broadcasting, by the user terminal, the generated usage transactions;
           analyzing, by a transaction processor of the service system, the current status of usage; 
           calculating, by a transaction processor of the service system, at least one of a micro-billing information and a recommended content information corresponding to a content user based on the analyzed current status of usage; and 
            verifying, by a digital rights management (DRM) server, the usage transaction and the block, 
            wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, generates and stores blocks corresponding to the verified usage transactions 6Appl. No. 16/760,291Attorney Docket No.: AC00060XNand broadcasts blocks to the DRM server including a usage history collection system, 
           wherein the current status of usage comprises a usage time zone and a usage amount, and 5Appl. No. 16/760,291Attorney Docket No.: AC00060XN wherein the usage time zone interprets as a specific time zone during the 24-hours, 
            wherein the transaction processor calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommends the content information by assigning a weight to a genre according the analyzed current status of usage, 
           wherein the transaction processor discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period, and 
            wherein the transaction processor differently analyzes the usage amount considering quality of the content even when the content is of the same type.
           However, Gaidar teaches:
           generating, by the user terminal, usage transactions that reflect a current status of usage of the content (By disclosing, “client platform 20 may include a client DRM engine 40 that creates shadow images to facilitate copyright protection of digital content” ([0022] of Gaidar); shadow image includes usage information such as “the time that the content was last changed”, and “the time that the content was last accessed” ([0086] and Fig. 4 of Gaidar); and “The DRM engine also enables the client platform to generate a blockchain transaction ([usage transaction]) for the DRM blockchain, wherein the blockchain transaction includes the new shadow image.” ([0128] of Gaidar));      
           broadcasting, by the user terminal, the generated usage transactions (By disclosing, “For instance, client DRM engine 40 may be a plug-in component of web browser 30, and DRM engine 40 may include an upload manager 42 and a download manager 44” ([0022] of Gaidar); “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner such as miner 80. Consequently, miner 80 (or another miner in blockchain system 10) receives the shadow image and uses rights mining software 84 to add the shadow image to DRM blockchain 82. For instance, miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar));
            verifying, by a digital rights management (DRM) server, the usage transaction and the block (By disclosing, “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner such as miner 80.” ([0055] of Gaidar); “Blockchain system 10 also includes a server platform 110 and a digital rights miner 80.” which teaches that the DRM miners is included in the blockchain ([0019] of Gaidar); “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain ([DRM server]) will not include that shadow image” ([0075] of Gaidar); and “miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” which teaches that the block is also verified because the shadow image is included in the block and the shadow image is verified ([0055] of Gaidar));
            wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, generates and stores blocks corresponding to the verified usage transactions 6Appl. No. 16/760,291Attorney Docket No.: AC00060XNand broadcasts blocks to the DRM server including a usage history collection system  (By disclosing, “For example, the upload manager may send the shadow image as a blockchain transaction, or as part of a blockchain transaction, to a DRM miner ([service system]) such as miner 80. Consequently, miner 80 (or another miner in blockchain system 10) receives the shadow image and uses rights mining software 84 to add the shadow image to DRM blockchain ([DRM server]) 82. For instance, miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” which teaches that the service system collects the usage transactions and generates blocks corresponding to the verified usage transaction ([0055] of Gaidar); “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” which teaches that the service system verifies the collected usage transactions ([0075] of Gaidar); “Each node in a blockchain system may include a copy of the entire blockchain or a portion of the blockchain (such as the last few blocks).” ([0012] of Gaidar); and “All of the shadow images in the DRM blockchain associated with a particular item of content may be reviewed to determine all of the authors who contributed to that content. A user who downloads content may therefore obtain a list of the previous content creators.” ([0095] of Gaidar)).           
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Spagna in view of Gaidar to include generating, by the user terminal, usage transactions that reflect a current status of usage of the content; broadcasting, by the user terminal, the generated usage transactions; verifying, by a digital rights management (DRM) server, the usage transaction and the block; wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, generates and stores blocks corresponding to the verified usage transactions 6Appl. No. 16/760,291Attorney Docket No.: AC00060XNand broadcasts blocks to the DRM server including a usage history collection system. Doing so would result in an improved invention because this would leverage the advantages of blockchain to record the status of content usages (e.g. decentralized structure, immutability, reduced cost, improved security and privacy, etc.).
          Chiang teaches:
          analyzing, by a transaction processor of the service system, the current status of usage (By disclosing, “the ISP-side component of Fig. 2 measures individual usage and determines the prices offered to the end users” (Page 249 of Chiang));
            calculating, by a transaction processor of the service system, at least one of a micro-billing information and a recommended content information corresponding to a content user based on the analyzed current status of usage  (By disclosing, “the ISP-side component of Fig. 2 measures individual usage and determines the prices offered to the end users” (Page 249 of Chiang)); 
           wherein the current status of usage comprises a usage time zone and a usage amount, and 5Appl. No. 16/760,291Attorney Docket No.: AC00060XN wherein the usage time zone interprets as a specific time zone during the 24-hours (By disclosing, “Yet usage-based pricing still requires ISPs to over-provision capacity for demand at peak times of the day. Time-dependent pricing (TDP) addresses this problem by considering when a user consumes data, in addition to how much is used” (Abstract of Chiang); and “TUBE offers day-ahead pricing: when TDP is first introduced, the ISP publishes a full day of time-dependent prices to user” (Section 2.3 on Page 251 of Chiang)), 
            wherein the transaction processor calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommends the content information by assigning a weight to a genre according the analyzed current status of usage (By disclosing, “TUBE offers day-ahead pricing: when TDP is first introduced, the ISP publishes a full day of time-dependent prices to user” (Section 2.3 on Page 251 of Chiang); and “We first analyzed the data for each user by calculating the percentage change in usage for each one-hour time period when compared to the mean usage in that same period before TDP (i.e., under TIP pricing). We then weighted these percent changes by the proportion of TDP usage in that period to account for diurnal variations. This gives the weighted average percent change in usage under TDP for high- and low-price periods” ( Section 4.4.2 on Page 255 of Chiang)),  
           wherein the transaction processor discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period (By disclosing, “We first analyzed the data for each user by calculating the percentage change in usage for each one-hour time period when compared to the mean usage in that same period before TDP (i.e., under TIP pricing). We then weighted these percent changes by the proportion of TDP usage in that period to account for diurnal variations. This gives the weighted average percent change in usage under TDP for high- and low-price periods” ( Section 4.4.2 on Page 255 of Chiang); and “On the ISP side, it computes TDP prices so as to balance the cost of congestion during peak periods with that of offering lower prices in less congested periods” which teaches that the prices are higher in congested periods (prime time periods) and prices are lower in less congested periods (non-prime time periods) (Abstract of Chiang)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of the combination of Spagna and Gaidar, in view of Chiang to include analyzing, by a transaction processor of the service system, the current status of usage; calculating, by a transaction processor of the service system, at least one of a micro-billing information and a recommended content information corresponding to a content user based on the analyzed current status of usage; wherein the current status of usage comprises a usage time zone and a usage amount, and 5Appl. No. 16/760,291Attorney Docket No.: AC00060XN wherein the usage time zone interprets as a specific time zone during the 24-hours; wherein the transaction processor calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone, and recommends the content information by assigning a weight to a genre according the analyzed current status of usage; wherein the transaction processor discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime time period and adds an extra amount to the billing amount by applying a positive weight when the usage time zone is the prime time period. Doing so would result in an improved invention because this would allow the users to save money by choosing the time of their usage, thus improving the overall user convenience of the claimed invention.
           And Kurita teaches:
           wherein the service system differently analyzes the usage amount considering quality of the content even when the content is of the same type (By disclosing, “a method for improving the convenience of the entire service user by monitoring the usage status in the service and improving the video quality and bandwidth of the video content according to the usage rate has been proposed” ([0004] of the original document of Kurita); and “the service usage rate value has a function in which the video receiving terminal 400 periodically sends a viewing usage status report to the distribution server 200. By using the average usage status, The utilization rate can be reflected” ([0035] of the original document of Kurita)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of the combination of Spagna, Gaidar and Chiang, in view of Kurita to include wherein the service system differently analyzes the usage amount considering quality of the content even when the content is of the same type. Doing so would result in an improved invention because “the convenience of users is improved by multiplexing and transferring video distribution services with different transfer methods and control methods such as video on demand (VOD), broadcast, and multicast distribution to the network.” (Background of Kurita).

Regarding claim(s) 8, Spagna discloses:
          including a transaction ID identifying the verified purchase transaction in the forensic watermark and inserting the forensic watermark into the content (By disclosing, “the distributor is paid by the purchaser before a copy of the Content 113 is made available to the purchaser or End-User(s)” ([0190] of Spagna); “After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name(i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113.” ([0215] of Spagna); “Upon reception, the End-User Device(s) 109 watermarks the copy of the Content 113 with the content purchaser’s name and the Transaction ID 535…” ([0204] of Spagna)).


Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190058910 to Solow for disclosing distributing digital content in a blockchain network.
US 20170337534 to Goeringer for disclosing utilizing blockchain techniques for sharing and transacting digital content.
US 20160321769 to McCoy for disclosing managing digital media using blockchain technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685